DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/21 has been entered.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 12/30/20 and 3/05/21, with respect to the rejection(s) of claim(s) 2-4 and 6-10 under 35 USC 112(f), 102, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Ma “Sensor Integration for Person Tracking and Following with Mobile Robot” as provided in IDS as NPL on 8/01/19 in view of previously cited Kawasaki JP2002255037.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is vague and indefinite.  The claim is not clear as to what is meant by “the controller controls the reference position to rotate and move to a position on an extension of a direction of the torso of the user.”  Firstly, the reference position is defined as a single position or point ahead of the person/user at a distance.  It is not clear how this position specific point is rotated, unless the position is moved at an angle from the user and this is the rotation that is occurring.  Further, the claim is not clear as to what is being described with respect to an extension of a direction of the torso of the user, since the moving body is already travelling at a distance away from the user, would this be considered moving the robot to a position on an extension of a direction of the torso of the user?       





 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma “Sensor Integration for Person Tracking and Following with Mobile Robot” as provided in IDS as NPL on 8/01/19 in view of previously cited Kawasaki JP2002255037.
. 

	Regarding claim 2, Ma discloses a moving body following a user in front of the user, the moving body comprising:

	a motor configured 
 	a plurality of torso is a torso region which contains the total number of torso pixels and page 3257, Leg Detection); and
	a controller programmed to:
		control the motor based on information of the torso and information of the leg detected by the plurality of cameras and control movement of the moving body (see page 3257, Person Following, wherein the torso sizes and the distances of pair-legs of the target person, and the controlling parameters are the center position and the distance of the closest leg to the robot. The proportional compensation is utilized to control the robot to follow the target person by controlling the robot angular velocity and the velocity forward and backward),
		set a reference position based on a shorter distance from the moving body of one of the information of the torso or the information of the leg detected by the plurality of cameras, and set a target position to be located a predetermined distance from the reference position (see page 3257, Person Following, wherein the torso sizes and the distances of pair-legs of the target person, and the controlling parameters are the center position and the distance of the closest leg to the robot. The proportional 

		move the moving body to the target position based on the set reference position (see page 3257, Person Following, wherein the torso sizes and the distances of pair-legs of the target person, and the controlling parameters are the center position and the distance of the closest leg to the robot. The proportional compensation is utilized to control the robot to follow the target person by controlling the robot angular velocity and the velocity forward and backward and also section VI wherein experiments were run to ensure the moving body is moved based on the set reference position).

	Ma discloses utilizing a camera and a laser range finder however fails to explicitly disclose a plurality of cameras.  Ma however teaches a system on page 3257 that there are known methods that use two uncalibrated or calibrated cameras to tracking and follow a person.  Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to track and follow a person using a plurality of cameras as discussed in Ma in order to provide distance and depth measurements with existing two camera systems and increased depth perception. 

	Ma further fails to explicitly disclose driving a set of wheels to move the moving body.  Although this feature may be inherent or obvious in view of the disclosure of Ma being a mobile robot, this feature is clearly taught by Kawasaki (in at least paragraph [0045], wherein the driving means is configured by two motors corresponding to the driving wheels).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the person tracking and following mobile robot as disclosed by Ma with the driven wheels as taught by Kawasaki in order to provide a movable case that is able to stay with a person without needing to be held. 

	Regarding claim 3, the combination of Ma and Kawasaki teaches the limitations of claim 2 as shown above.  Ma further discloses the moving body,

	wherein the controller sets a left-right direction of the reference position based on the information of the torso detected by the plurality of cameras (see page , and sets a front-back direction of the reference position based on the one of the torso and the leg that is a shorter distance from the moving body (see page 3257, Person Following, wherein the torso sizes and the distances of pair-legs of the target person, and the controlling parameters are the center position and the distance of the closest leg to the robot. The proportional compensation is utilized to control the robot to follow the target person by controlling the robot angular velocity and the velocity forward and backward and also section VI wherein experiments were run to ensure the moving body is moved based on the set reference position).

Ma discloses utilizing a camera and a laser range finder however fails to explicitly disclose a plurality of cameras.  Ma however teaches a system on page 3257 that there are known methods that use two uncalibrated or calibrated cameras to tracking and follow a person.  Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to track and follow a person using a plurality of cameras as discussed in Ma in order to provide distance and depth measurements with existing two camera systems and increased depth perception.

	Regarding claim 4, the combination of Ma and Kawasaki teaches the limitations of claim 2 as shown above.  Ma further discloses the moving body, wherein the controller controls the reference position to rotate and move to a position on an extension of a direction of the torso of the user (See page 3254, right hand column the distance values of the pair-legs are measured with analyzing the scan of the laser range finder and are utilized to control the robot’s velocity, and the center position of torso detected with vision sensor is used to control the robot’s rotational angle at every sample frame, See also Fig. 9 wherein the robot clearly rotates as the user walks around corners).  



	Regarding claim 7, the combination of Ma and Kawasaki teaches the limitations of claim 2 as shown above.  Ma further discloses the moving body, 
	wherein the plurality of sensors 
	wherein the controller sets, after the starting to walk of the user is detected, a moving speed of the moving body based on information of a position of the moving body and information on a target position of the moving body (See page 3257, section V. Person Following, the proportional compensation is utilized to control the robot to follow the target person by controlling the robot angular velocity and the 
Ma discloses utilizing a camera and a laser range finder however fails to explicitly disclose a plurality of cameras.  Ma however teaches a system on page 3257 that there are known methods that use two uncalibrated or calibrated cameras to tracking and follow a person.  Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to track and follow a person using a plurality of cameras as discussed in Ma in order to provide distance and depth measurements with existing two camera systems and increased depth perception.


Regarding claim 9, the combination of Ma and Kawasaki teaches the limitations of claim 2 as shown above.  Ma further discloses the moving body, wherein the plurality of . 
.
   Allowable Subject Matter

Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejections under 35 USC 112 are overcome.

Conclusion
	   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure described below.

-Sakai US 2006/0184274 discloses an autonomously moving robot drives while evading an obstacle by recognizing the obstacle and self-location by an environment information acquisitioner. The information acquisitioner comprises an imager that takes an image of a circumference on a driving route, an image recognition processor that extracts an area having a property relating to a region of a human body by arithmetically processing the photographed image, a ranger that measures a range and an orientation to an object existing in the circumference on the driving route, a range information analyzer that obtains a shape of the object by arithmetically processing the obtained range information and recognizing that the object is a candidate of a person, and an environment recognizer that recognizes the environment information on the driving route. The environment recognizer compares an orientation of an area having the property extracted in the image recognition processor with an orientation of the object recognized as the candidate of a person in the range information analyzer, and recognize the object as a person when both of them agree with reach other. Thereby, the autonomously moving robot drives safely and smoothly corresponding to the obstacle by judging what the obstacle is.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669